DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-8 and 11-20 remain pending. 
(b) Claim 9 is canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a mobile communication device to provide tuning assistance for a motorcycle, comprising: a plurality of sensing devices located within the mobile communication device, the plurality of sensing devices comprising a microphone and an accelerometer; control circuitry coupled to the plurality of sensing devices, wherein the control circuitry is configured to: control one of the plurality of sensing devices to capture a first signal over a period of time based on a trigger input, wherein the first signal corresponds to at least one component of the motorcycle in a first operational state from a plurality of operational states of the motorcycle; extract one or more parameters from the captured first signal; detect a deviation between the extracted one or more parameters and baseline information corresponding to the first operational state of the motorcycle, wherein the deviation indicates tuning information associated with the at least one component of the motorcycle, and wherein the baseline information indicates a range of baseline values; and output the tuning information based on a determination that the detected deviation is out of the range of baseline values; and2Serial No.: 16/055,820Response to Office Action dated July 21, 2021 a display screen and a sound reproduction device, wherein the control circuitry is further configured to output the tuning information through one of the display screen or the sound reproduction device.
	
The Examiner finds the Applicant’s remarks submitted on 10/18/2021 persuasive. The Examiner withdrawals the previous 35 U.S.C. 103 for claims 1-20. The Examiner finds the prior art does not teach each and every limitation of claim 1. Independent claim 16 and 20 recite limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-15 and 17-19 are allowable for depending upon allowable claims 1 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667